Title: From George Washington to Major General William Heath, 31 December 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters Morris town 31st Decemr 1779
        
        I have received your favs. of the 21st and 26th Inst. Certificates from the paymasters of the 1st and 15th Massachusetts Regiments setting forth that Ensigns Gilbert and porter have settled their regimental accounts are necessary before those Gentlemen can obtain discharges. Upon producing them to you, you may indorse their discharges upon their Commissions, and inform me of the date, that I may register them. The Adjutant

General transmits you a Copy of a late general Order specifying the proper Certificates to be produced hereafter upon application for liberty to leave the Service.
        I shall write immediately to the Board of Treasury and request them to order Mr Read the Deputy Pay Master at Albany to remove from thence to the Highlands for the conveniency of the payment of the troops there. The military Chest here is so nearly exhausted that it will not be worth while for the Massachusetts pay Masters to come down, and you will be pleased to signify the same to General poor at Danbury, whose troops will also be paid from the Chest at the Highlands.
        I do not conceive myself at liberty to make any extra allowance of Rations to Maj: Bauman—Congress having expressly limited any indulgence of that kind to a Colonel when commanding a Brigade.
        If the Cloathing issued at West point has been regularly disposed of, I have no more to say in the matter. I have desired as much to be delivered to the Infantry under Colo. putnam as will make them comfortable, and I shall desire the Cloathier Genl in making his distribution to have a due regard to the troops on the East side of Hudsons River.
        The Officers who have lately received their Commissions are to be made up in the Muster Rolls and to draw their pay from the times the Vacancies, to which they are promoted, happened.
        It is my wish to promote and forward the reinlistment of the troops as much as possible, for which purpose, I will, upon your sending down a proper person to receive the money, return you as much as can be spared to be distributed among the commanding Officers of Regiments.
        The Fleet which has been so long in preparation sailed from New York the 26th their destination or the number of troops on board is not ascertained, but it is generally imagined they are bound to Georgia, and from what I can collect, they have about 5000 Men on board. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      